DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
This action is in response to papers filed 15 September 2021 in which claim 1 was amended. The amendments have been thoroughly reviewed and entered. 
The rejections in the Office Action dated 19 April 2021, not reiterated below, are withdrawn in view of the amendments. 
Applicant’s arguments have been thoroughly reviewed and are discussed below as they apply to the instant grounds for rejection. 
New grounds for rejection, necessitated by the amendments, are discussed.
Claims 1-11 are under prosecution.  





Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 1-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 has been amended to recite:
surfaces of the nanowires having surface defects that cause the nanowires to exhibit a level of electrical passivation that changes in magnitude based on an amount of the one or more specific biomarkers attached to the surfaces of the nanowires

	Applicant points to figures 6b-d for support of the newly defined biosensor.   Figures 6b-d illustrate surface functionalization of the nanopillars and antigen attachment to the nanopillars but does not illustrate surface defects.   The specification teaches that biomarkers “affect the surface defects”: 
 [0064] FIG. 6A illustrates one example of a silicon nanowire array 602 incorporated within a test chip 600 that may be used as an optoelectronic sensor system, similar to nanowire solar cells according to certain examples. By shining a light that is absorbed by the nanowire array 602 and sensing change in the electrical signal with illumination, one can determine the concentration of the biomarkers attached to the nanowires within the array 602 since they affect the surface defects on the silicon nanowire surface. FIG. 6B is a further illustration of the nanowire array 602 illustrated in the system of FIG. 6A. As discussed, in certain examples the nanowire array 602 may be 

	Thus, the figures illustrate nanowire functionalization and antigen attachment and the speciation teaches that biomarkers affect defects, neither the figures nor specification define the nanowires “having defects”.    Furthermore, the specification does not teach defects that “cause the nanowires to exhibit a level of electrical passivation that changes in magnitude based on an amount of the one or more specific biomarkers attached to the surfaces of the nanowires”.   The specification provides no guidance as to how surface defects relate to electrical passivation or changes is magnitude or amount of biomarkers.   For all the above reasons, the amendments appear to introduce subject matter that was not described in the specification as originally filed. 
	Claim 1 has also been amended to recite:
a p-n junction below the nanowire array within the substrate and spaced below bases of the nanowires by a region of the substrate having a same doping polarity as the nanowires
	
	Applicant points to figure 10 for support of the newly defined biosensor.   
	
 [0012] In certain examples, at least one p-n junction may be formed between the base of the nanowire array and the substrate. The p-n junction can be made by standard silicon processing techniques, such as diffusion of dopants. For example, a process of producing the p-n junction may include: providing a p-type wafer, forming the nanowire array, and doping the individual nanowires and base as an 

[0082] FIG. 10 is an enhanced view of the example test chip 900 illustrated in FIG. 9. As illustrated, the substrate 904 may be composed of a first type of doping 1002 and a second type of doping 1004. Accordingly, the substrate 904 may include a p-n junction 1006 interposed between the first type of doping 1002 and the second type of doping 1004 and formed within the substrate 904. In the illustration of FIG. 10, a base of the nanowire array 1008 is coupled to the substrate 904 at the first type of doping 1002.

Figure 10 illustrates different substrate layers but does not illustrate p-n junctions relative to the nanowires. The specification teaches p-n junctions at the base of the nanowires and the substrate and specifically teaches layer 1002 with a first type of doping and layer 104 with a second type of doping.  The specification is silent regarding doping polarity and neither the figure nor the specification teach a p-n junction below the nanowires having the same doping polarity as the nanowires.  Therefore the amendments appear to introduce subject matter that was not described in the specification as originally filed. 
Claims 2-11 are also rejected because they depend from Claim 1. 

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-11 are indefinite in Claim 1 for the recitation:

surfaces of the nanowires having surface defects that cause the nanowires to exhibit a level of electrical passivation that changes in magnitude based on an amount of the one or more specific biomarkers attached to the surfaces of the nanowires

The claim is drawn to a biosensor.  The courts have stated that a device is defined by its components and/or structure.   While functionality of the structures and components can further define the structures and components, the above recitation does not appear to further define the nanowires and/or surface defect.    Additionally, the specification provides no guidance as to how surface defects relate to electrical passivation or changes is magnitude or amount of biomarkers.   Therefore it is unclear how the recitation further defines the biosensor. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Lai et al (2012/0322164, published 20 December 2012) in view of Zhang et al (2009/0243584, published 1 October 2009).
Regarding Claim 1, Lai teaches a nanowire array attached to a substrate, the array having at least 100 nanowires (e.g. Fig. 19 illustrates a 12x12 array and Fig. 20b illustrates a portion of an array, the portion having more than 100 nanowires).  Lai teaches the array comprises a p-n junction wherein the nanopillars comprising an inner p-n and an inner p-n extending into the substrate below the nanopillars thereby teaching the same polarity of the nanopillars and substrate (e.g. ¶ 90-91, ¶ 180-181):
In one embodiment, there can be defined outer pn region 121 of pillars 12, and inner pn region 122 of pillars 12 which can extend to substrate 6.
Lai also teaches the biosensor comprises a laser have a wavelength of 609 nm, the laser directed at the nanowire array (e.g. Example 2, ¶ 126 and Fig. 50 and related text, ¶ 178) for analyte analysis and optically induced electrical current in response to the analyte (e.g. ¶ 230-245, see also Fig. 11-13 and related text).



	The courts have clearly stated that a statement of intended use in an apparatusclaim cannot be used to distinguish the claim over the prior art apparatus. See In re Schreiber, 128 F.3d 1473, 1477 (Fed. Cir. 1997). A claimed apparatus must be described by its structure, not its intended use. The mere recitation of an intended use in a claim will not be given any patentable weight. Application of Dense, 156 F.2d 76, 77 (CCPA 1946). "For apparatus claims.., generally patentability 'depends on the claimed structure, not on the use or purpose of that structure.'" Catalina Marketing Inc. v. Coolsavings.com, Inc., 289 F.3d 801,809 (Fed.Cir.2002).  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).

	However, it is noted that Lai teaches a passivation layer, analyte analysis and optically induced electrical current in response to the analyte (e.g. ¶ 230-245, see also Fig. 11-13 and related text).
	Lai teaches the surface defects are “minimized” therefore suggesting the nanowires comprise some level of defects.  Additionally, Zhang teaches that surface roughness of nanopillar increases sensitivity of the nanopillars (e.g. Example 4-5). 
	Therefore it would have been obvious to the ordinary artisan that the defects remaining on the nanowires of Lai would have improved the analyte detection based on the teaching of Zhang.   Alternatively, it would have been obvious to the ordinary artisan to utilize the well-known surface roughness of Zhang in the biosensor of Lai for the expected benefit of improved sensitivity as taught by Zhang. 

	Regarding Claims 4-5, Lai teaches and illustrates the array comprising multiple regions which are electrically isolated and functionalized with different attractants for detection of different analytes (e.g. ¶ 94, ¶ 109-115).
	Regarding Claims 10-11, Lai teaches the nanowires are vertically attached to the substrate and electrically contacted at the base of the nanowires (e.g. figures 1-55 and ¶ 90-95).



Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Lai et al (2012/0322164, published 20 December 2012) in view of Blick et al (2007/0023621, published 1 February 2007).
Regarding Claims 1-11, Lai teaches a nanowire array of Claims 1-5 and 10-11 as discussed above, the nanowire array having at least 100 nanowires (e.g. Fig. 19 illustrates a 12x12 array and Fig. 20b illustrates a portion of an array, the portion having more than 100 nanowires).  Lai clearly illustrates a high-density array of nanowires and teaches a nanowire diameter of 100nm, but is silent regarding the densities as defined by Claim 6-9.
However, the claimed densities were well-known in the art as taught by Blick who teaches a similar biosensor comprising a nanowire array attached to a silicon substrate, the nanowires non-horizontally arranged on the substrate (e.g. Fig. 7 and related text), 4-108/cm2 and have a diameter of 50-100 nm (e.g. ¶ 34, ¶ 125).
Lai teaches 100nm nanowires and clearly illustrates high-density nanowire arrays.  Therefore, given the teachings of Blick, it would have been obvious to the ordinary artisan to produce an array of nanowires at the claimed densities based on the well-known array density as exemplified by Blick to thereby optimize the array density as routinely practiced for nanowires having a diameter of 100nm. 


Response to Arguments
Regarding the previous rejections under 35 USC § 112(b), the arguments have been considered but are deemed moot in view of the amendments, withdrawn rejection in view of the amendments and new grounds for rejection necessitated by the amendments.
Regarding the previous rejection under 35 USC § 102, Applicant asserts that Lai does not teach the newly defined surface defects.   
The argument has been considered but is deemed moot in view of the amendments, withdrawn rejection in view of the amendments and new grounds for rejection necessitated by the amendments.
Applicant further argues that Lai does not teach the newly claimed a p-n junction below the nanowire array within the substrate and spaced below bases of the nanowires by a region of the substrate having a same doping polarity as the nanowires.  Applicant 
The argument has been considered but is not found persuasive.  As acknowledged by Applicant, Lai specifically teaches the nanopillars have an inner pn region and outer pn region wherein the inner pn region extends into the substrate below the nanopillars (¶ 90-91).   Therefore it is maintained that Lai teaches the pn regions as broadly defined by the claim.
Regarding the combination of Lai and Blick, Applicant argues that Blick does not cure the deficiencies of Lai. 
The argument has been considered but is deemed moot in view of the amendments, withdrawn rejection in view of the amendments and new grounds for rejection necessitated by the amendments.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BETTY J FORMAN whose telephone number is (571)272-0741. The examiner can normally be reached Monday-Wednesday 6:30-3:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BETTY J. FORMAN
Primary Examiner
Art Unit 1634



/BETTY J FORMAN/           Primary Examiner, Art Unit 1634